Citation Nr: 1503790	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968, and from August 1971 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2013, the Veteran testified before the undersigned via a videoconference hearing.  A transcript has been associated with the claims file.  

The record reflects that a statement of the case was issued in August 2012 on the matter of service connection for skin disability.  On his VA Form 9 of December 2012, the Veteran specifically indicated that he was limiting his appeal to the matter of the proper evaluation to be assigned his CAD.  Although the representative in May 2013 presented argument as to the skin disorder matter, he appeared unaware that the Veteran had elected not to pursue appellate review of the matter.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  For the period prior to May 23, 2013, the Veteran functioned from 7 to 8.6 METs level of activity before dyspnea, fatigue, angina, dizziness or syncope; his left ventricular ejection fraction was greater than 50 percent; and he did not experience congestive heart failure.

2.  Beginning May 23, 2013, the Veteran experienced angina at 3.7 METs level of activity, with left ventricular ejection fraction of 60 percent; he has not experienced chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  For the period prior to May 23, 2013, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

2.  Beginning May 23, 2013, the criteria for a 60 percent disability rating for CAD have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§, 4.3, 4.7, 4.21; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the appeal stems from a grant of service connection for CAD, and consequently, additional VCAA notice is not required.  The Board points out that VCAA-compliant notice as to the underlying service connection claim was issued in May 2012.  

The duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in May 2012 in relation to his claim.  The examination addressed the pertinent criteria, and there is no argument or indication that it is inadequate.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)(2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the September 2013 hearing, the undersigned identified the issue and sought information to determine whether all relevant records had been obtained.  The Veteran's representative demonstrated an understanding of the issue by arguing that there was evidence showing the Veteran met the criteria for a 60 percent rating.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Ratings

Disability ratings are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Coronary Artery Disease

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 , Note 2.

Under Diagnostic Code 7005, a 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7005.

A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For the Period Prior to May 23, 2013 

Private treatment records from 2003 through 2013 show that in 2003, the Veteran's left ventricular ejection fraction was 45 percent and 50 percent when tested twice in February of that year.  More recent records show that in April 2010, he had an estimated left ventricular ejection fraction of from 50 to 60 percent.  He had a METs level of 7 for that month and reported angina-like symptoms.  Subsequent private records prior to May 2013 show that his METs level ranged from 7 to 8.8, and his left ventricular ejection fraction was at least 55 percent.

The Veteran was examined by VA in May 2012, at which time his METs level was 8.6 and his left ventricular ejection fraction was 55 percent.  He exhibited cardiac hypertrophy or dilatation.  

Although in 2003, years before his claim for service connection, the Veteran exhibited a left ventricular ejection fraction of 50 percent or lower, his more recent left ventricular ejection fractions have been consistently above 50 percent.  Although in April 2010 the private clinician estimated the ejection fraction as between 50 and 60 percent, the clinician did not actually measure the ejection fraction, and when looking at all of the other measurements of the ejection fraction, the Board finds it likely that the ejection fraction in April 2010 was above 50 percent, in line with all of the other findings of an ejection fraction of 55 percent or more.  Consequently, an initial rating higher than 30 percent based on left ventricular ejection fraction prior to May 2013 is not warranted.

As for the Veteran's METs level, the evidence prior to May 2013 clearly shows that the Veteran consistently demonstrated a METs workload level of at least 7 throughout the period.  Consequently, a higher rating on that basis is not warranted.  The Board also notes that the Veteran did not experience congestive heart failure during the period.

Accordingly, the Board finds that the criteria for a rating higher than 30 percent for CAD for the period prior to May 23, 2013 have not been met.  A higher rating would require a workload level of 3 to 5 METs, whereas the Veteran consistently demonstrated a workload level of at least 7 METs.  A higher rating could also be warranted for a left ventricular ejection fraction of between 30 and 50 percent, whereas the evidence as a whole shows the Veteran's ejection fraction since 2003 has been from 55 to 65 percent.  In addition, the Veteran has not experienced any documented congestive heart failure.  Accordingly, a rating higher than 30 percent for the period prior to May 23, 2013 is not warranted.

From May 23, 2013

The record shows that the Veteran underwent a cardiac stress test in May 2013.  The base results of the test showed that the Veteran had a workload level of 3 METs and a left ventricular ejection fraction of 65 percent.  The Veteran exhibited chest pain (angina) during exercise and exercise had to be stopped.  The final interpretation of the test results indicates that the Veteran's workload level was actually 3.7 METs.  As a workload level of 3.7 METs clearly meets the criteria for a 60 percent evaluation, the Board finds that this evaluation is warranted.

A 100 percent rating requires a workload level of 3 METs or less.  As indicated above, although the base findings of the treadmill testing indicated a workload of 3 METs, the final report by the physician indicated that the METs level was actually 3.7.  The Board affords greater evidentiary weight to the physician's interpretation of the test results, as the physician is more experienced in interpreting such results than the Board.  

In addition, the Veteran's left ventricular ejection fraction is far above 30 percent, and the Veteran does not experienced chronic congestive heart failure.  Accordingly, a 100 percent rating under Diagnostic Code is not warranted.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of coronary artery disease, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.

IV. Extraschedular Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptoms, to include chest pain (angina), are all considered by the rating criteria.  Although the Veteran emphasizes that he had stents placed in August 2012, the Board finds that the treatment afforded him does not implicate the question of whether the schedular criteria contemplate his symptoms.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

For the period prior to May 23, 2013, a disability rating in excess of 30 percent for CAD is denied.  

For the period beginning May 23, 2013, a disability rating of 60 percent for CAD is granted.  



REMAND

Entitlement to a TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Veteran reported at the September 2013 hearing that he was retired, he explained during the May 2012 VA examination that his service-connected CAD impacted his ability to work when he was a car salesman.  Further development is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate application form for a TDIU claim and request that he complete and return the form.

2.  Thereafter, forward the claims file to the May 2012 VA examiner, if available, and request that the examiner provide an opinion as to whether the Veteran's service connected disabilities (coronary artery disease; residuals of a right ankle sprain; residuals of a right elbow wound; bilateral hearing loss; tinnitus; and scar of the right elbow) would prevent the Veteran from obtaining or maintaining substantially gainful employment.  If the May 2012 examiner is unavailable or if it is determined that another examination is necessary, one should be scheduled.  

The examiner should provide reasons for these opinions. If the examiner is unable to provide an opinion without resort to speculation, it should be explained why an opinion cannot be reached.  

3.  The AOJ should then prepare a new rating decision and adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


